DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.


Status of Claims
Claims 35, 36, 39-44, 46-48, 51, 52, 54, and 56-60 are pending in this application.
Cancellation of claim 55 is acknowledged.
Claims 43, 44, 46-48, 51, and 52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies 

Claims 35, 36, 39-42, 54, and 56-60 are examined.


Withdrawn Rejections
The rejection of claim 58 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 58.

The rejection of claims 35 and 55 under 35 U.S.C. 103 as being unpatentable over Finegold is withdrawn in view of Applicant’s amendment to independent claim 35 and cancellation of claim 55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 35, 36, 40-42, 54, and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Borody (WO 2011/050397, published 5 May 2011, cited by Applicant in IDS filed 31 July 2018).
Regarding claims 35 and 36, Borody teaches compositions for treating gastrointestinal or neurological disorders, including autism, the composition comprising at least two anti-clostridial agents selected from nitroimidazoles and ansamysins (e.g., abstract; claim 1).  Rifaximin is preferable because is it not absorbed from the intestine (e.g., page 9, lines 33-34).  Borody specifically names a combination of rifaximin, metronidazole and colchicine (e.g., page 6, lines 11-12).  While Borody does not exemplify treatment of autism with said combination, Borody fairly teaches and suggests said combination is useful for treatment of the named conditions which include autism enteropathy or autism (e.g., page 5, lines 6-11), and thus the selection of autism as the condition to be treated using the named drug combination amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
While Borody specifically teaches treatment using a combination of rifaximin, metronidazole and colchicine, Borody does not specifically teach treatment using a combination which includes rifaximin with tinidazole.
However, Borody does teach suitable nitroimidazoles in its combinations include both metronidazole and tinidazole (e.g., first and second named nitroimidazoles at page 5, lines 28-29).

Regarding claim 35 as amended and the transition phrase “consisting essentially of”, it is noted that the more restrictive bridging term “consisting essentially of” is intended to limit the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics of the claimed invention” (see MPEP 2111.03).  However, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  The instant specification does not clearly indicate that additional components in the composition, including additional active agent(s), would materially affect the basic and novel characteristics of the claimed invention; on the contrary, the specification teaches that a mixture or combination of rifaximin with any number of additional actives is equally suitable (e.g., see as-filed specification, pages 2-4). It is further noted that the 
Regarding claim 36 as amended, Borody teaches pharmaceutical compositions for treating gastrointestinal or neurological disorders (e.g., paragraph [0001]).
Regarding claims 40-42, 56-60, Borody teaches the compositions can be taken orally in doses ranging from 0.01 mg per day through to 5000 mg per day, in single or divided dosing regimens (page 10, lines 11-14).  This dosage range encompasses that of the claimed invention; one skilled in the art would be motivated to manipulate dosage amounts from within said ranges by routine experimentation, in order to optimize the efficacy of the resultant composition while minimizing any resultant side effects.  Additionally, one skilled in the art would recognize a "divided dosing regimen" would include dosing two or more times per day, absent evidence to the contrary.
Regarding claim 54, Borody teaches the compositions can be taken as currently available capsules and tablets (page 10, lines 12-13).  Note “capsules and tablets” reads on a delivery vehicle.

Claims 35, 36, 39-42, 54, and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Borody as applied to claims 35, 36, 40-42, and 54-60 above, and further in view of Finegold (US 2004/0170617).
The invention of Borody is delineated above (see paragraph 12, above).

Finegold is in the field of treating diseases associated with an abnormal flora, including diseases within ASD, such as Asperger's syndrome and early onset autism, with antimicrobial compositions (e.g., abstract).  Preferred antimicrobials include rifaximin (e.g., paragraph [0040]).  Preferable formulations for oral administration include tablet, capsule, and chewable (e.g., paragraph [0041]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to formulate the composition of Borody as a chewable delivery vehicle; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because tablets, capsules, and chewables are all known delivery vehicles for antimicrobials used to treat diseases associate with abnormal GI flora, including those within ASD, as taught by Finegold, and thus are functionally equivalent.  Therefore, it would be within the purview of the skilled artisan to select any of said forms for the composition of Borody, since the prior art establishes the functional equivalency of tablets, capsules, and chewables.

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.  

This argument is not persuasive.  As noted above, Borody teaches a combination of at least two anti-clostridial agents, including those selected from nitroimidazoles and ansamysins, for treating gastrointestinal or neurological disorders, including autism (e.g., abstract; claim 1).  Borody also specifically names a combination of rifaximin, metronidazole and colchicine (e.g., page 6, lines 11-12), and further teaches suitable nitroimidazoles include both metronidazole and tinidazole (e.g., first and second named nitroimidazoles at page 5, lines 28-29).  Thus, the skilled artisan would find it obvious to select a combination including rifaximin and tinidazole for the treatment of autism, with a reasonable expectation of success.
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/          Examiner, Art Unit 1611